Citation Nr: 0308129	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  02-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his counselor


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from May 13, 1943, to January 
1, 1944.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  In August 
2002, the Board remanded this claim to attend to the 
veteran's request for a hearing before the Board, and this 
hearing was held in December 2002.  Accordingly, the matter 
is now properly back before the Board for review.


FINDINGS OF FACT

1.  For purposes of evaluating the veteran's request to 
reopen his claim, the RO has substantially complied with the 
requirements of the Veterans Claims Assistance Act of 2000.

2.  An unappealed November 1999 Board decision declined to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.

3.  Evidence associated with the claims file subsequent to 
the November 1999 Board decision is not cumulative or 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration, 
such that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for a 
psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The November 1999 Board decision that declined to reopen 
the veteran's claim for service connection for a psychiatric 
disorder is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 
38 C.F.R. § 20.1100 (2002).

2.  Evidence associated with the claims file subsequent to 
the November 1999 Board decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for a psychiatric disorder have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a), 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For purposes of evaluating the veteran's request to reopen 
his claim for entitlement to service connection for a 
psychiatric disorder, the Board finds that the RO essentially 
met its duties under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Further, the Board finds that as it is reopening 
the claim to the veteran's benefit, and plans to conduct any 
necessary additional VCAA notice and development prior to 
issuing a decision on the merits, there is no resultant 
prejudice to the veteran in now proceeding on his claim.

The veteran last filed to reopen his claim for service 
connection for a psychiatric disorder in July 1997.  The RO 
declined to reopen the claim in a September 1997 rating 
decision, finding that no new and material evidence had been 
submitted in support of the claim.  This decision was 
properly appealed to the Board, which also declined to reopen 
the claim in a November 1999 decision that subsequently 
became final.  See 38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. 
§ 20.1100. 

In February 2001, the veteran filed a new request to reopen 
his claim for entitlement to service connection for a 
psychiatric disorder.  In support of his claim, the veteran 
submitted a duplicate copy of his service medical records, 
private medical records from Baton Rouge General Medical 
Center dated in February 1965, and a February 2000 private 
medical report from Baton Rouge Mental Health Center.  In a 
May 2001 rating decision, the RO declined to reopen his 
claim, finding that the veteran had not submitted new and 
material evidence.  The veteran then submitted a timely and 
proper appeal to the Board.  

After the issuance of the May 2001 rating decision, 
additional evidence was associated with the claims file.  The 
veteran and his representative provided supplemental lay 
statements and written argument in support of his request.  
Additionally, the veteran and his counselor provided 
testimony to the Board at a December 2002 hearing.  

The Board notes that some of this information had already 
been submitted for the claims file during prior claims.  On 
its own determination, however, the Board finds that some of 
the additional evidence associated with the file since the 
November 1999 final Board decision is both new and material 
to the claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board notes that much of the evidence now 
presented by the veteran was not available during the time of 
the last final decision in this matter, and therefore 
considers it to be new.  The Board also finds that some of 
this new evidence is material to the claim.  Specifically, 
much of the testimony given at the December 2002 Board 
hearing is relevant to a determination of whether the 
veteran's current mental disorder is related to his period of 
active service, and provides information that may contribute 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's disability.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  This evidence is 
neither cumulative nor redundant of evidence already of 
record, and so it is material to the claim.  Accordingly, 
this evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim, and the Board 
will reopen the claim for full review.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Smith v. West, 12 Vet. App. 
312, 314 (1999); Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board notes, however, that a decision on the merits of 
this claim will be issued only after the completion of 
additional development.




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a psychiatric disorder 
is reopened.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

